
	
		II
		Calendar No. 329
		111th CONGRESS
		2d Session
		H. R. 1741
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 10, 2009
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			March 22 (legislative day, March 19),
			 2010
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		To require the Attorney General to make
		  competitive grants to eligible State, tribal, and local governments to
		  establish and maintain certain protection and witness assistance
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Witness Security and Protection Grant
			 Program Act of 2009.
		2.Establishment of
			 witness protection grant program
			(a)In
			 generalThe Attorney General
			 shall make competitive grants to eligible State, tribal, and local governments
			 to establish or maintain programs that provide protection or assistance to
			 witnesses in court proceedings involving homicide, or involving a serious
			 violent felony or serious drug offense as defined in
			 section
			 3559(c)(2) of title 18, United States Code. The Attorney
			 General shall ensure that, to the extent reasonable and practical, such grants
			 are made to achieve an equitable geographical distribution of such programs
			 throughout the United States.
			(b)State
			 definedFor purposes of this Act, the term State
			 means any State of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, and the
			 Commonwealth of the Northern Mariana Islands.
			3.Use of
			 grantsA grant made under
			 section 2 may be used only to pay all or part of the cost of the program for
			 which such grant is made.
		4.PriorityIn making grants under section 2, the
			 Attorney General shall give priority to applications submitted under section 5
			 involving programs in States with an average of not less than 100 murders per
			 year during the most recent 5-year period, as calculated using the latest
			 available crime statistics from the Federal Bureau of Investigation.
		5.ApplicationTo be eligible for a grant under section 2,
			 a State, tribal, or local government shall submit to the Office of Justice
			 Programs an application in such form and manner, at such time, and accompanied
			 by such information as the Attorney General specifies.
		6.Technical
			 assistanceFrom amounts made
			 available to carry out this Act, the Attorney General, upon request of a
			 recipient of a grant under section 2, shall provide technical assistance to
			 such recipient to the extent the Attorney General determines such technical
			 assistance is needed to establish or maintain a program described in such
			 section.
		7.Best
			 practices
			(a)ReportEach
			 recipient of a grant under section 2 shall submit to the Attorney General a
			 report, in such form and manner and containing such information as specified by
			 the Attorney General, that evaluates each program established or maintained
			 pursuant to such grant, including policies and procedures under the
			 program.
			(b)Development of
			 Best PracticesBased on the reports submitted under subsection
			 (a), the Attorney General shall develop best practice models to assist States
			 and other relevant entities in addressing—
				(1)witness
			 safety;
				(2)short-term and
			 permanent witness relocation;
				(3)financial and
			 housing assistance; and
				(4)any other services
			 related to witness protection or assistance that are determined by the Attorney
			 General to be necessary.
				(c)Dissemination to
			 StatesNot later than 1 year after the development of best
			 practice models under subsection (b), the Attorney General shall disseminate to
			 States and other relevant entities such models.
			(d)Sense of
			 CongressIt is the sense of Congress that States and other
			 relevant entities should use the best practice models developed and
			 disseminated in accordance with this Act to evaluate, improve, and develop
			 witness protection or witness assistance as appropriate.
			(e)ClarificationNothing
			 in this Act requires the dissemination of any information if the Attorney
			 General determines such information is law enforcement sensitive and should
			 only be disclosed within the law enforcement community or that such information
			 poses a threat to national security.
			8.Report to
			 congressNot later than
			 December 31, 2015, the Attorney General shall submit a report to Congress on
			 the programs funded by grants awarded under section 2, including on matters
			 specified under section 7(b).
		9.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $30,000,000 for each of the
			 fiscal years 2010 through 2014.
		
	
		1.Short titleThis Act may be cited as the
			 Witness Security and Protection Grant
			 Program Act of 2010.
		2.Witness protection grant
			 programSubtitle Q of title
			 III of the Violent Crime Control and Law Enforcement Act of 1994 (42. U.S.C.
			 13861 et seq.) is amended by inserting after section 31702 the
			 following:
			
				31702A.Witness protection
				grants
					(a)In
				generalUnder paragraph (5)
				of section 31702, the Attorney General shall make competitive grants to
				eligible State, tribal, and local governments to establish or maintain programs
				that provide protection or assistance to witnesses in—
						(1)court proceedings involving homicide, or
				involving a serious violent felony or serious drug offense as defined in
				section
				3559(c)(2) of title 18, United States Code; and
						(2)court proceedings involving gangs or
				organized crime.
						(b)CriteriaIn
				determining whether need has been demonstrated under this section, the Attorney
				General shall evaluate applicants based upon—
						(1)lack of infrastructure to
				support a witness assistance program;
						(2)level of witness
				intimidation;
						(3)level of cases not
				prosecuted due to witness intimidation;
						(4)level of
				homicides;
						(5)level of serious violent
				felonies or serious drug offenses, as defined in section 3559 (c)(2) of title
				18, United States Code;
						(6)level of organized crime;
				and
						(7)other appropriate
				criteria as determined by the Attorney General.
						(c)Technical
				assistanceFrom amounts made
				available to carry out paragraph (5) of section 31702, the Attorney General,
				upon request of a recipient of a grant under this section, shall direct the
				appropriate offices within the Department of Justice to provide technical
				assistance to such recipient to the extent the Attorney General determines such
				technical assistance is needed to establish or maintain a program described in
				such section.
					(d)Best practices
						(1)ReportEach
				recipient of a grant under this section shall submit to the Attorney General a
				report, in such form and manner and containing such information as specified by
				the Attorney General, that evaluates each program established or maintained
				pursuant to such grant, including policies and procedures under the
				program.
						(2)Development of Best
				PracticesBased on the reports submitted under paragraph (1), the
				Attorney General shall develop best practice models to assist States and other
				relevant entities in addressing—
							(A)witness safety;
							(B)short-term and permanent
				witness relocation;
							(C)financial and housing
				assistance; and
							(D)any other services
				related to witness protection or assistance that are determined by the Attorney
				General to be necessary.
							(3)Dissemination to
				StatesNot later than 1 year after the development of best
				practice models under paragraph (2), the Attorney General shall disseminate to
				States and other relevant entities such models.
						(4)Sense of
				CongressIt is the sense of Congress that States and other
				relevant entities should use the best practice models developed and
				disseminated in accordance with this section to evaluate, improve, and develop
				witness protection or witness assistance as appropriate.
						(5)ClarificationNothing
				in this section requires the dissemination of any information if the Attorney
				General determines such information is law enforcement sensitive and should
				only be disclosed within the law enforcement community or that such information
				poses a threat to national security.
						(e)Federal share
						(1)In
				generalThe Federal share of the cost a project carried out using
				a grant made under this section shall not be more than 75 percent.
						(2)In-kind
				contributions
							(A)In
				generalSubject to subparagraph (B), the non-Federal share for a
				project carried out using a grant made under this section may be made in the
				form of in-kind contributions that are directly related to the purpose for
				which the grant was made.
							(B)Maximum
				percentageNot more than 50 percent of the non-Federal share for
				a project carried out using a grant made under this section may be in the form
				of in-kind contributions.
							(f)Administrative
				expensesFederal administrative costs in administering the
				programs funded by this section shall not exceed 5 percent of funds
				appropriated per fiscal year.
					(g)Geographic
				distributionThe Attorney General shall ensure that, to the
				extent reasonable and practical, grants authorized by this section are made to
				achieve an equitable geographical distribution of such programs throughout the
				United States and that due consideration be given to applicants of rural and
				urban communities.
					(h)Report to
				congressThe Attorney General
				shall submit a report to Congress—
						(1)not later than December 31, 2012, on the
				implementation of this section and any information on programs funded by grants
				made pursuant to this section; and
						(2)not later than December 31, 2015, on the
				programs funded by grants awarded under this section, including on matters
				specified under subsection
				(d)(2).
						.
		
	
		March 22 (legislative day, March 19), 2010
		Reported with an amendment
	
